DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on August 29, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date (please see the list of patents as listed in TD filed August 29, 2022) has been reviewed and is accepted.  The terminal disclaimer has been recorded.




Reasons for allowance
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 13 and 18 present limitation as a whole that are allowable over the prior art, recites the uniquely distinct features for "identifying a flat region of the scene based on the depth information; superimposing the prerecorded video file over the live video, such that the live video is partially obscured by the prerecorded video file and such that the prerecorded video file is visually integrated in perspective into the scene at the flat region; and playing the prerecorded video file while displaying the live video, such that the prerecorded video file and a non-obscured portion of the live video are rendered simultaneously” as well as all in combination with all limitations in the independent claims and the enabling portions of the specification.  The closest prior art of Bryson et al. US 2017/0236331 disclose a computer program product for overlaying geographic map data onto a live feed is provided. The computer program product includes a computer readable storage medium having program instructions embodied therewith. The program instructions are readable and executable by a processing circuit to cause the processing circuit to approximate fluid depth on fixed points in a live feed to calculate discrete depth readings, combine the discrete depth readings with a contour map associated with the live feed to generate a fluid depth map and combine the fluid depth map with the live feed to produce an augmented reality image including the fluid depth map superimposed onto the live feed..--Abstract, either singularly or in combination, fail to anticipate or render the above underlined limitation obvious. 

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Claims 1-19 and 20 are allowed.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T TEKLE/Examiner, Art Unit 2481